In the
         Court of Appeals
 Second Appellate District of Texas
          at Fort Worth
        ___________________________
             No. 02-21-00196-CV
        ___________________________

IN RE TRUCK INSURANCE EXCHANGE, Relator




               Original Proceeding
  342nd District Court of Tarrant County, Texas
        Trial Court No. 342-283463-16


   Before Walker, J.; Sudderth, C.J.; and Kerr, J.
       Per Curiam Memorandum Opinion
                          MEMORANDUM OPINION

      The court has considered relator’s petition for writ of mandamus and is of the

opinion that relief should be denied.   Accordingly, relator’s petition for writ of

mandamus is denied.

                                                   Per Curiam

Delivered: July 1, 2021




                                         2